Devin, J.
We think the plaintiff has offered evidence sufficient to carry the case to the jury and that there was error in allowing the motion for judgment of nonsuit.
While the plaintiff testified he was employed as manager of defendant’s business in Asheboro at a salary of $100 per week, he alleged and offered evidence tending to show that the work-week contemplated 44 hours and that it was agreed that for overtime plainitff should have additional compensation. The amount of such additional compensation, if any, in the absence of specific agreement, would be the reasonable worth of the services rendered. Turner v. Furniture Co., 217 N.C. 695, 9 S.E. 2d 379; Ray v. Robinson, 216 N.C. 430, 5 S.E. 2d 127; Sawyer v. Cox, 215 N.C. 241, 1 S.E. 2d 562.
Consequent upon the allowance of defendant’s motion for judgment of nonsuit at close of plaintiff’s testimony the defendant offered no evidence. On another hearing other facts may appear, but on this record plaintiff was entitled to have his case submitted to the jury.
Reversed.
Higgins, J., took no part in the consideration or decision of this case.
*171The foregoing opinion was prepared by Devin, Emergency Justice, while he was serving in place of Higgins, J., who was absent on account of his physical condition. It is now adopted by the Court and ordered filed.